It is assigned as an error in this cause, that Davis (who was the plaintiff in the court below) has directed the second execution to be discharged, after ascertaining the sum due by the indorsement on the first which had not been returned, and the return of which by law was not in the power of the defendant to procure. The court finds that on the execution complained of is indorsed, “ Or. this execution for £90 paid plaintiff in the year 1800. The late sheriff has the former execution in his hands, from which the date of the credit can be ascertained. Thos. T. Davis.” If this indorsement had never been made nor the first execution returned, the defendant could only have been relieved in chancery. But as the indorsement was made on the second execution without fixing the time at which the £90 should be applied to the credit of a judgment for a debt which bears interest until paid, the injustice can be arrested by this court; and as it has been its uniform practice *208to take cognizance of all errors assigned, which, appeared on the face of the proceedings, it seems bound to continue to do so, until the practice shall be changed by law. Wherefore, it is considered that the said second execution, and all the proceedings which have been had thereon, be quashed and held for naught, reserving to the said Davis the right of taking out another execution on the said judgment, on which all just credits with their dates shall be indorsed, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.